Order filed, May 16, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00291-CV
                                 ____________

                           AVIAD HAZAN, Appellant

                                         V.

HOMETOWN BANK, N.A., G. WILLIAM RIDER, KAFI, INC., AND LIAO
      HSIU YUAN WU, D/B/A JW PROPERTIES, Appellee


                    On Appeal from the 281st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-52078


                                      ORDER

      The reporter’s record in this case was due May 14, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order the official court reporter of the 281st District Court to file the
record in this appeal within 15 days of the date of this order.

                                   PER CURIAM